              Case 1:20-cv-00834-ADA Document 48 Filed 11/23/20 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

                                                           §
    FG SRC LLC,                                            §
                                                           §
             Plaintiff,                                    §
                                                           §
             v.                                            §       Case No. 1:20-CV-00834-ADA
                                                           §
    INTEL CORPORATION,                                             Jury Trial Demanded
                                                           §
                                                           §
             Defendant.                                    §


                                     AMENDED SCHEDULING ORDER

     Deadline Date                                                       Item
        Thursday
                             Case Management Conference
        7/30/2020
                             Plaintiff serves preliminary1 infringement contentions in the form of a chart
                             setting forth where in the accused product(s) each element of the asserted
                             claim(s) are found. Plaintiff shall also identify the earliest priority date (i.e.
                             the earliest date of invention) for each asserted claim and produce: (1) all
        Thursday             documents evidencing conception and reduction to practice for each claimed
        7/23/2020            invention, and (2) a copy of the file history for each patent in suit.
        Thursday
                             Deadline for Motions to Transfer
        8/13/2020
                             Defendant serves preliminary invalidity contentions in the form of (1) a
                             chart setting forth where in the prior art references each element of the
                             asserted claim(s) are found, (2) an identification of any limitations the
                             Defendant contends are indefinite or lack written description under section
                             112, and (3) an identification of any claims the Defendant contends are
                             directed to ineligible subject matter under section 101. Defendant shall also
                             produce (1) all prior art referenced in the invalidity contentions, (2) technical
                             documents, including software where applicable, sufficient to show the
                             operation of the accused product(s), and (3) summary, annual sales
        Thursday             information for the accused product(s) for the prior two years, unless the
        9/17/2020            parties agree to some other timeframe.

1
    The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
     of the court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions
     and the amendment is based on material identified after those preliminary contentions were served, and should do
     so seasonably upon identifying any such material. Any amendment to add patent claims requires leave of court so
     that the Court can address any scheduling issues.

                                                               1
              Case 1:20-cv-00834-ADA Document 48 Filed 11/23/20 Page 2 of 3




     Deadline Date                                                        Item
         Thursday
         10/1/2020           Parties exchange claim terms for construction.
         Thursday
        10/15/2020           Parties exchange proposed claim constructions.
                             Parties disclose extrinsic evidence. The parties shall disclose any extrinsic
                             evidence, including the identity of any expert witness they may rely upon
                             with respect to claim construction or indefiniteness. With respect to any
                             expert identified, the parties shall also provide a summary of the witness’s
                             expected testimony including the opinions to be expressed and a general
                             description of the basis and reasons therefore. A failure to summarize the
                             potential expert testimony in a good faith, informative fashion may result in
                             the exclusion of the proffered testimony. With respect to items of extrinsic
         Tuesday             evidence, the parties shall identify each such item by production number or
        10/27/2020           produce a copy of any such item if not previously produced.
          Tuesday            Deadline to meet and confer to narrow terms in dispute and exchange
         11/3/2020           revised list of terms/constructions.
         Tuesday             Plaintiff files Opening claim construction brief, including any arguments that
        11/17/2020           any claim terms are indefinite.
          Tuesday
         12/8/2020           Defendant files Responsive claim construction brief.
          Tuesday
                             Plaintiff files Reply claim construction brief.
         1/12/2021

          Tuesday
                             Defendant files a Sur-Reply claim construction brief.
         2/16/2021
                             Parties submit Joint Claim Construction Statement.
                             See General Issues Note #8 regarding providing copies of the briefing to the
           Friday
                             Court and the technical adviser (if appointed).
         2/19/2021
                             Parties submit optional technical tutorials to the Court and technical adviser
         Thursday
                             (if appointed).2
         2/26/2021
         Thursday
                             Markman Hearing at 1:30 p.m.
         3/5/2021




2
    The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
     Court’s Box account.
        Case 1:20-cv-00834-ADA Document 48 Filed 11/23/20 Page 3 of 3




     Friday
                  Fact Discovery opens; deadline to serve Initial Disclosures per Rule 26(a).
    3/6/2021
   Thursday       Parties to propose remaining schedule within two weeks after Markman
   3/19/2021      Hearing.




             23rd day of ______________,
SIGNED this _____          November      2020.




                                                  ______________________________
                                                  ALAN D ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE
